IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 230A15

                               Filed 18 December 2015

 BRANCH BANKING AND TRUST COMPANY

              v.

 PEACOCK FARM, INC., RODOLPHE T. LYNCH, and WILLARD A. RHODES


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 772 S.E.2d 495 (2015), dismissing an

interlocutory appeal from an order entered on 5 June 2012, as certified under Rule of

Civil Procedure 54(b) by an order entered on 16 April 2014, both by Judge Anderson

D. Cromer in Superior Court, Moore County. Heard in the Supreme Court on 17

November 2015.


      Howard, Stallings, From, Hutson, Atkins, Angell & Davis, P.A., by John N.
      Hutson, Jr. and Matthew M. Lawless, for plaintiff-appellee.

      Van Camp, Meacham & Newman, PLLC, by William M. Van O’Linda, Jr., for
      defendant-appellant Rodolphe T. Lynch.


      PER CURIAM.


      For the reasons stated in the majority opinion, the decision of the Court of

Appeals is affirmed. We remand this case to the Court of Appeals for further remand

to the trial court so that additional proceedings may be held not inconsistent with the

opinion.


      AFFIRMED AND REMANDED.